Citation Nr: 0525116	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1999 to May 2000.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A claimed low back disability is not related to service-
connected disability.  


CONCLUSION OF LAW

A low back disability is not proximately due to or the result 
of service-connected disability.   38 U.S.C.A. § 1131 (West 
2005); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in August 2001, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).   Here, notice was provided 
prior to the initial denial of the claim.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, and there is no deficiency as to the 
timing of VCAA notice to the appellant.   

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Merits of the Claim

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  A claim for secondary service connection requires 
medical evidence that connects the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).  

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested a back disorder 
during service or that a back disorder is otherwise related 
to service on a direct basis.  Rather, he claims entitlement 
to service connection for a back disorder as secondary to 
service-connected conditions of the feet and knees.  
Specifically, the veteran contends that he has a back 
disability due to his service-connected bilateral pes planus 
and bilateral knee disability.  Therefore, the veteran claims 
that service connection is warranted for a low back 
disability as secondary to service-connected disabilities.  

Upon review of the record, the Board notes that a lumbar 
spine disorder has not been diagnosed by competent medical 
evidence.  While the veteran complains of pain in his back, 
on VA examination in May 2002, the examiner reported that on 
physical examination which included a finding of normal 
motion, and X-ray examination which showed no fracture, 
dislocation, narrowing of the disc or osteophyte formation, 
he could find no objective evidence of organic pathology to 
explain the veteran's complaints of back pain.  He commented 
that in the absence of a diagnosis, he could not attribute 
his back pain to his knees or to his feet.  This finding was 
similarly reached on VA examination in June 2004.  That 
examiner noted that after reviewing the claims file and 
medical record, and examining the veteran, there is no 
objective finding to explain the veteran's back pain at all.  
It was reported that the most likely diagnosis is muscle pain 
or muscle strain.  The examiner further stated that back 
muscle strain is temporary and reversible and that therefore 
the former examination is quite reasonable.  It was reported 
that there is no diagnosis o f the low back pain except 
muscle strain in the past.  The examiner opined that there is 
absolutely no correlation with the low back pain at all.  

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  As the veteran does not have a 
currently diagnosed low back disability and in the absence of 
competent medical evidence of a present disability, there is 
no basis on which to establish service connection on either a 
direct or secondary basis.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As pain alone is not a disability, the record contains no 
competent medical evidence that the veteran has a distinct 
low back disability that is related to a service- connected 
foot or knee disability, a disease or injury during service, 
or otherwise had its onset during service.  Rather, the 
evidence of a nexus between service-connected disabilities 
and a claimed low back disability is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between an actual, diagnosed low 
back disorder and a service-connected disability or service, 
the veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

Service connection for a low back disability as secondary to 
service-connected disability is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


